DAVIS, Commissioner.
In this workmen’s compensation proceeding the circuit court affirmed the Board’s order which required the Special Fund to pay a total, permanent disability award to Lloyd Baldwin.
The Special Fund appeals, asserting that no liability can be imposed on it since Baldwin’s last employer, Albert Blanton Coal Company, did not have current insurance coverage for workmen’s compensation at the time of Baldwin’s disability, nor had the employer complied as a self-insurer under KRS 342.340. Neither did the employer follow the procedure prescribed by KRS 342.405 respecting withdrawal from its previous election to operate as a covered employer. The employer made no contribution to the Special Fund after its insurance was canceled.
The decision in Young, Commissioner, etc. v. Young, Ky., 453 S.W.2d 277, decided April 24, 1970, is dispositive of the present case. There it was held that in circumstances precisely the same as are here presented, the Special Fund was properly required to pay the award. Upon the authority of that decision, and for the reasons therein set out, the judgment must be affirmed.
The judgment is affirmed.
All concur.